 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Telephone: (415) 616-0466
       Facsimile: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com

 7     Attorneys for Debtor
       Munchery, Inc.
 8

 9                            UNITED STATES BANKRUPTCY COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                   SAN FRANCISCO DIVISION

12      In re                                            Case No. 19-30232-HLB
                                                         Chapter 11
13      MUNCHERY, INC.,
                                                         CERTIFICATE OF SERVICE
14
        Debtor and Debtor-in-Possession.
15
               I am over the age of 18 and not a party to this action. My business address is 456
16     Montgomery Street, Floor 20, San Francisco, California 94104. I caused a true and correct copy
       of the following documents:
17

18     1. MOTION TO SELL PAYMENT CARD INTERCHANGE FEE CLASS ACTION
          SETTLEMENT CLAIM SUBJECT TO OVERBID/AUCTION; and
19     2. NOTICE AND OPPORTUNITY FOR HEARING ON MOTION TO SELL PAYMENT
          CARD INTERCHANGE FEE CLASS ACTION SETTLEMENT CLAIM SUBJECT
20        TO OVERBID/AUCTION
21     to be served in the manner stated below.
22
           1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
23             Pursuant to controlling General Orders and Local Bankruptcy Rules, service of the
       foregoing was accomplished by the court via NEF and link to the document. On September 24,
24     2020, I checked the CM/ECF docket for this action and determined that the following persons
       are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
25     below.
26
                Mikel R. Bistrow on behalf of Creditor PayPal, Inc. sometimes doing business as
27              Braintree
                mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
28

       CERTIFICATE OF SERVICE                                                                         1/3

     Case: 19-30232       Doc# 408     Filed: 09/24/20   Entered: 09/24/20 22:04:40       Page 1 of
                                                    3
 1           Christopher Celentino on behalf of Creditor PayPal, Inc. sometimes doing business as
             Braintree
 2           chris.celentino@dinsmore.com, caron.burke@dinsmore.com
 3
             Jacquelyn H. Choi on behalf of Creditor County of Los Angeles
 4           jacquelyn.choi@rimonlaw.com

 5           Gail Lin Chung on behalf of Plaintiff Christina Brooks
             gcl@raisnerroupinian.com, jenny--hoxha--5459@ecf.pacerpro.com
 6
             David J. Cook on behalf of Creditor Performance Food Group, Inc.
 7
             cook@squeezebloodfromturnip.com
 8
             Terri H. Didion on behalf of Debtor Munchery, Inc.
 9           terri.didion@usdoj.gov, patti.vargas@usdoj.gov
10           Leonardo D. Drubach on behalf of Creditor EUREKA VENTURES VI, LLC
11           leo@9000Law.com

12           Trevor Ross Fehr on behalf of U.S. Trustee Office of the U.S. Trustee / SF
             trevor.fehr@usdoj.gov
13
             John D. Fiero on behalf of Attorney Official Committee of Unsecured Creditors
14           jfiero@pszjlaw.com, ocarpio@pszjlaw.com
15
             Stephen D. Finestone on behalf of Debtor Munchery, Inc.
16           sfinestone@fhlawllp.com

17           Steven T. Gubner on behalf of Creditor Ryder System, Inc.
             sgubner@ebg-law.com, ecf@bg.law
18

19           Laurie Hager on behalf of Creditor Triple B Corporation dba Charlies Produce
             lhager@sussmanshank.com
20
             Robert G. Harris on behalf of Interested Party Conrad Chu
21           rob@bindermalter.com
22
             Jennifer C. Hayes on behalf of Debtor Munchery, Inc.
23           jhayes@fhlawllp.com

24           Kristen G. Hilton on behalf of Creditor Triple B Corporation dba Charlies Produce
             Jbolstad@sussmanshank.com
25
             Gary M. Kaplan on behalf of Creditor Nextdoor.com
26
             gkaplan@fbm.com, calendar@fbm.com
27
             Eric M. Kyser on behalf of Creditor Riviera Produce Corp.
28           ekyser@martynlawfirm.com, admin@martynlawfirm.com

       CERTIFICATE OF SERVICE                                                                         2/3

     Case: 19-30232    Doc# 408     Filed: 09/24/20    Entered: 09/24/20 22:04:40         Page 2 of
                                                 3
 1            Michael Lauter on behalf of Creditor Comerica Bank
              mlauter@sheppardmullin.com
 2
              Kyle Mathews on behalf of Creditor Comerica Bank
 3
              kmathews@sheppardmullin.com
 4
              Krikor J. Meshefejian on behalf of Creditor Urban Leaf Co. dba The Produce Company
 5            kjm@lnbyb.com
 6            June Monroe on behalf of Creditor L.A. Specialty Produce Co. dba San Francisco
              Specialty
 7
              june@rjlaw.com, shelly@rjlaw.com
 8
              Office of the U.S. Trustee / SF
 9            USTPRegion17.SF.ECF@usdoj.gov
10            Julie C. Reagin on behalf of Creditor IRS
11            julie.reagin@usdoj.gov, manik.bowie@usdoj.gov

12            Jason Rosell on behalf of Attorney Official Committee of Unsecured Creditors
              jrosell@pszjlaw.com, mrenck@pszjlaw.com
13
              Ariella T. Simonds on behalf of Interested Party TableArt Inc.
14            asimonds@ktbslaw.com
15
              Ryan A. Witthans on behalf of Debtor Munchery, Inc.
16            rwitthans@fhlawllp.com

17            I declare under penalty of perjury under the laws of the United States of America that the
       foregoing is true and correct. Executed on September 24, 2020, in Fayetteville, Arkansas.
18

19                                                       /s/ Ryan A. Witthans
                                                         Ryan A. Witthans
20

21

22

23

24

25

26

27

28

       CERTIFICATE OF SERVICE                                                                         3/3

     Case: 19-30232     Doc# 408      Filed: 09/24/20    Entered: 09/24/20 22:04:40       Page 3 of
                                                   3
